Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-14-00921-CV

                                          IN RE Judith ZAFFIRINI

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 7, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 31, 2014, relator Judith Zaffirini filed a petition for writ of mandamus and a

motion for emergency stay and temporary relief pending a ruling on the mandamus petition. The

court has considered the petition for writ of mandamus and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion for

emergency stay and temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
  This proceeding arises out of Cause Nos. 2008-PB7-000016-L2, styled Estate of Delfina E. Alexander, Deceased;
and Rocio G. Guerra v. Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, Individually, and as
Independent Co-Executors of the Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio Gonzalez
Guerra Exempt Trust, et al., and 2013-PBA-000133-L2, styled Raymond S. DeLeon II, Trustee of the Delfina &
Josefina Alexander Family Trust v. Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, Individually and In
Their Capacities as Co-Trustees of the Rocio Gonzalez Guerra Exempt Trust, et al., consolidated for purposes of trial
and pending in County Court at Law No. 2, Webb County, Texas, the Honorable Polly Jackson Spencer presiding.